DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 28, 2021has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 28, 2021 was filed after the mailing date of the Final Rejection on September 30, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 6-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (US 2013/0209874 A1), originally of record in the IDS dated August 05, 2019, hereinafter Yoshida, in view of Oda et al. (US 2015/0190985 A1), hereinafter Oda.
Regarding claims 1-3, 6-10 and 12, Yoshida teaches a clad material including outer layer consisting of Ni or Ni alloy and a base layer consisting of Cu or Cu alloy ([0046]) where the nickel alloy includes titanium to attain high strength and electric conductivity ([0047]); the layers are joined by joint rolling ([0032]) laminatedly ([0060]), the final plate thickness is 0.1 mm (Table 1 all examples; a prior art specific example within the claimed range anticipates the claimed range, MPEP 2131.03 I), FIG. 2 further shows the thickness of the laminate is ~0.1 mm and uniform (FIG. 2; standard deviation of the total thickness approaching 0%; a prior art specific example within the claimed range anticipates the claimed range, MPEP 2131.03 I) where the ratio of the standard deviation of thickness of the outer layer to the mean thickness value (the coefficient of variation) is less than 4 ([0073]) and each outer layer (Ni and titanium alloy per [0047]) is shown to be ~ 1/4 of the total thickness of the film (FIG.2; this calculates to the ratio of the standard of deviation of an outermost layer thickness to the total thickness is <~1% and the standard deviation of the outermost layer is ~1 microns or less when the thickness of the total is 100 microns as shown in FIG. 2 and Table 1; Figure 2 is a microphotograph ([0036] and is therefore to scale), and where the clad material is worked into a lead shape that can be used as electrode lead for a secondary battery ([0074]; [0097]; corresponding to a molded (shaped) product).  Yoshida further teaches minimizing variations in outer layer thickness to improve weldability ([0016]; i.e. reducing the standard deviation).
In a secondary embodiment of pure metal layers, Yoshida specifically teaches a ratio of outer:core:outer metal thicknesses is 12:20:12 ([0076]), where the total thickness is 100 microns as discussed above (FIG. 2 and Table 1) and the coefficient of variation of an outermost layer is less than 4 ([0073]), then the standard deviation of an outermost layer thickness to a thickness of the total material is specifically 1.1% or less and the standard deviation of the outermost layer thickness is 1.1 microns or less.
The limitation “roll-bonded to each other” is a product-by process limitation.  Product-by-process claims are limited by and defined by the process, however, the determination of 
Yoshida does not teach wherein an outermost layer of the two or more metal layers is selected from a group consisting of Al, an Al alloy, Cu, a Cu alloy, Mg, an Mg alloy, Ti, a Ti alloy, or SUS, nor wherein the two or more metal layers each independently comprise a metal selected from a group consisting of Al, an Al alloy, Cu, a Cu alloy, Mg, an Mg alloy, Ti, a Ti alloy, or SUS.
Oda, in the similar field of endeavor, clad materials (Abstract) for an electronic component supplying electric power ([0031]), teaches a three layer stack with copper in the middle and SUS above and below it that are all roll bonded together ([0056]), on a substrate (Fig. 2 [0055]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Yoshida to incorporate a three layer stack with copper in the middle and SUS above and below it that are all roll bonded together, on a substrate, taught by Oda.  The motivation for using SUS for the top and bottom layers, taught by Oda, would have been to use a widely used, easily available and recyclable material (SUS) that is much less likely to be magnetized and has high strength ([0025]),and to improve corrosion resistance ([0026]), this corrosion resistance is important for use in batteries (Yoshida [0058]).

Response to Arguments
Applicant’s arguments, to the definition of Ti alloy filed December 28, 2021, with respect to 35 U.S.C. 103 rejections have been fully considered and are persuasive.  The rejections of 

Applicant's arguments filed December 28, 2021 have been fully considered but they are not persuasive regarding the unexpected results and Yoshida’s teaching of the ratio, thickness and thickness deviation.  Applicant’s assertion that the clad material of Yoshida does not explicitly teach the claimed ratio, thickness and deviation of the thickness T is not persuasive, as it is clearly shown in Figure 2, which is a microphotograph ([0036] and is therefore to scale), as discussed above.  Applicant’s arguments to unexpected results continue to lack specificity and data driven support, for the claimed ranges.  Currently the data provides support for the ratio to be ~< 0.8, there are no values between 0.78 (having expected results) and 3.02 (not having expected results), therefore 1.2% appears to be a random value.  The data points relied upon by applicant to allegedly support unexpected results are more than double the upper limit claimed, which does not support practical or statistically relevant data of nonobviousness,  (MPEP 716.02(b)).  The showing of unexpected results must support that results occur over the entire claimed range (MPEP 716.2(d)), which it does not.  Further, no data is readily apparent in the tables to support the deviation of thickness % as claimed, nor the total thickness, therefore, the data remains unpersuasive to unexpected results.  Applicant’s reference to multiple paragraphs in alleged support of unexpected results are not persuasive as they fail to provide objective evidence, but are instead mere conclusory statements (MPEP 716.02(d)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6:30-4:30 MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        


/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784